Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan O. Owens on 3/21/2022.
The application has been amended as follows: 
	(previously presented)  A method programmed in a non-transitory memory of a device comprising:
	performing mesh voxelization on an input mesh to generate a voxelized mesh including generating a plurality of bounding boxes based on triangles of the input mesh, wherein when a bounding box includes depth values above a maximum allowed depth, a corresponding triangle is added to a missing triangle list;
	implementing patch generation which segments the voxelized mesh into patches including a rasterized mesh surface and vertices location and connectivity information;
	generating a video-based point cloud compression (V-PCC) image from the rasterized mesh surface;
	implementing base-mesh coding with the vertices location and connectivity information; and
	generating a V-PCC bitstream based on the V-PCC image and the base-mesh coding, wherein the V-PCC bitstream includes information for point cloud reconstruction and mesh reconstruction.
	
	(currently amended) The method of claim 1 wherein mesh voxelization includes shifting and/or scaling mesh vertex coordinate values to avoid negative values and non-integer values.

	(currently amended) The method of claim 2 wherein mesh voxelization includes finding a lowest vertex coordinate value below zero and shifting the mesh vertex coordinate values so the lowest vertex coordinate value is above zero.

	(previously presented)  The method of claim 1 wherein implementing patch generation includes:
	calculating a normal per triangle, wherein calculating the normal of the triangle includes using a cross-product between edges, 
	categorizing the triangles according to the normals, and
	implementing a refinement process by analyzing neighboring triangles.

	(original) The method of claim 1 further comprising displaying content partially comprising a point cloud and partially comprising a mesh.

	(original) The method of claim 1 wherein delta position information of tracked vertices is included in the bitstream.

	(original) The method of claim 1 further comprising implementing zippering including: 
	classifying vertices as bordering vertices or non-bordering vertices;
	determining neighbors of the bordering vertices; and
	merging the neighboring bordering vertices.

	(previously presented)  An apparatus comprising:
	a non-transitory memory for storing an application, the application for:
		performing mesh voxelization on an input mesh to generate a voxelized mesh including generating a plurality of bounding boxes based on triangles of the input 
		implementing patch generation which segments the voxelized mesh into patches including a rasterized mesh surface and vertices location and connectivity information;
		generating a video-based point cloud compression (V-PCC) image from the rasterized mesh surface;
		implementing base-mesh coding with the vertices location and connectivity information; and
		generating a V-PCC bitstream based on the V-PCC image and the base-mesh coding, wherein the V-PCC bitstream includes information for point cloud reconstruction and mesh reconstruction; and
	a processor coupled to the memory, the processor configured for processing the application.
	
	(currently amended) The apparatus of claim 8 wherein mesh voxelization includes shifting and/or scaling mesh vertex coordinate values to avoid negative values and non-integer values.

	(currently amended) The apparatus of claim 9 wherein mesh voxelization includes finding a lowest vertex coordinate value below zero and shifting the mesh vertex coordinate values so the lowest vertex coordinate value is above zero.

	(previously presented)  The apparatus of claim 8 wherein implementing patch generation includes:
	calculating a normal per triangle, wherein calculating the normal of the triangle includes using a cross-product between edges, 
	categorizing the triangles according to the normals, and
	implementing a refinement process by analyzing neighboring triangles.

	(original) The apparatus of claim 8 wherein the application is further configured 

	(original) The apparatus of claim 8 wherein delta position information of tracked vertices is included in the bitstream.

	(original) The apparatus of claim 8 wherein the application is further configured for implementing zippering including: 
	classifying vertices as bordering vertices or non-bordering vertices;
	determining neighbors of the bordering vertices; and
	merging the neighboring bordering vertices.

	(previously presented)  A system comprising:
	one or more cameras for acquiring three dimensional content; and
	an encoder for encoding the three dimensional content by:
		performing mesh voxelization on an input mesh of the three dimensional content to generate a voxelized mesh including generating a plurality of bounding boxes based on triangles of the input mesh, wherein when a bounding box includes depth values above a maximum allowed depth, a corresponding triangle is added to a missing triangle list;
		implementing patch generation which segments the voxelized mesh into patches including a rasterized mesh surface and vertices location and connectivity information;
		generating a video-based point cloud compression (V-PCC) image from the rasterized mesh surface;
		implementing base-mesh coding with the vertices location and connectivity information; and
		generating a V-PCC bitstream based on the V-PCC image and the base-mesh coding, wherein the V-PCC bitstream includes information for point cloud reconstruction and mesh reconstruction.
	
	(currently amended) The system of claim 15 wherein mesh voxelization includes coordinate values to avoid negative values and non-integer values.

	(currently amended) The system of claim 16 wherein mesh voxelization includes finding a lowest vertex coordinate value below zero and shifting the mesh vertex coordinate values so the lowest vertex coordinate value is above zero.

	(previously presented)  The system of claim 15 wherein implementing patch generation includes:
	calculating a normal per triangle, wherein calculating the normal of the triangle includes using a cross-product between edges, 
	categorizing the triangles according to the normals, and
	implementing a refinement process by analyzing neighboring triangles.

	(original) The system of claim 15 wherein the encoder is further configured for displaying content partially comprising a point cloud and partially comprising a mesh.

	(original) The system of claim 15 wherein delta position information of tracked vertices is included in the bitstream.

	(original) The system of claim 15 wherein the encoder is further configured for implementing zippering including: 
	classifying vertices as bordering vertices or non-bordering vertices;
	determining neighbors of the bordering vertices; and
	merging the neighboring bordering vertices.

 Allowable Subject Matter
Claims 1-21  are allowed.

 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619